                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MY'QUILLE ANDERSON,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
        V.                                          )           No. 1:18-CV-101 RLW
                                                    )
QUINN BARBER-BARNETT, et al.,                       )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff, My'Quille Anderson, an inmate

at the Cape Girardeau County Jail, for leave to commence this action without payment of the

required filing fee. For the reasons stated below, the Court finds that plaintiff does not have

sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of $1.00. See

28 U.S.C. § 1915(b)(l). Furthermore, based upon a review of the complaint, the Court will

dismiss this action pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

                                             Background

      Plaintiff brings this action pursuant to 42 U.S.C. § 1983 asserting violations of his Fourth

Amendment rights against illegal seizure. He states that on December 22, 201 7, he was arrested

and accused of felony child abuse of his two-year-old daughter.

      Plaintiff asserts that he was watching his two year old daughter in his home on December

18th or 19th, 2017. He claims that his daughter began "running around the house yelling loudly."

He states that he told his daughter to "come here" and gave her some candy and told her to have

a seat on the couch and "be good." Although plaintiff alleges that she initially calmed down, he

states that she once again began to "act out,'' and his son also began to act out. Plaintiff alleges
that he placed both children in a "time out" in the corner, but his daughter began to act out again.

Plaintiff claims that as a consequence, he spanked his daughter with his hand. However, after

initially calming down, she once again acted out, and he once again spanked her with his hand.

The third time she acted out, plaintiff states that he gave her a verbal warning and tried to place

her in time out, but she failed to heed his warning, and he had to take off his belt and "lightly

whoop her butt." Plaintiff claims that later he was helping his daughter put on her clothing and

he "noticed some marks on her, from where he spanked her with a belt. .. but the minor bruises

did not appear to be significant."

       Plaintiff asserts that a few days later, his fiancee's brother came over and wanted to take

the children to see their grandmother. Plaintiff asserts that he allowed the children to go with

their uncle, fixed himself something to eat and took a walk. He states that when he got back to

his home, his fiance was standing outside with pictures of his daughter's backside and asked him

what happened. Plaintiff stated the pictures showed only small bruises and he told his fiance that

his daughter had acted out and needed disciplining. Plaintiff asserts that while he was talking to

his fiance, the children's grandmother called the police and the Missouri Department of Social

Services. Defendant Holloway "came and took" plaintiff away, and Susan Bundy and Quinn

Barber-Barnett of the Department of Social Services initiated an abuse investigation against

plaintiff.

       Plaintiff asserts that defendant Holloway coerced the children's grandmother into making

false statements against him that were used against him in the preliminary hearing.

Plaintiff states that Quinn Barber-Barnett submitted a report to Holloway finding, by a

preponderance of the evidence that plaintiff had abused his daughter. Holloway then submitted a



                                                -2-
warrant application to the Cape Girardeau Prosecuting Attorney's Office seeking to file criminal

charges against plaintiff for felony child abuse. Defendant Franklin Miller was the Cape

Girardeau Prosecutor who brought charges against plaintiff for Class D felony abuse/neglect of

his daughter. See State v. Anderson, No. 17CG-CR02118-01 (32"d Judicial Circuit, Cape

Girardeau County Court). Defendant pled guilty to felony child abuse and was sentenced to four

years in the Missouri Department of Corrections on October 22, 2018.

      Plaintiff brings this § 1983 action, alleging defendants Jamie Holloway, Susan Bundy and

Quinn Barber-Barnett violated his Fourth Amendment right to be free of an unreasonable seizure

without probable cause.

      Plaintiff also asserts that prosecuting attorney Franklin Miller has violated plaintiff's rights

under the First Amendment by interfering with plaintiff's right to discipline his children in the

way he wants to, as well as by limiting plaintiff's contact with his children.

      Last, plaintiff asserts that defendant Cape Girardeau County has failed to train its

Children's Services Workers in proper investigation techniques and allows investigation workers

to pursue cases without probable cause. Finally, plaintiff asserts a state law claim of intentional

infliction of emotional distress against the defendants. For relief, plaintiff seeks an injunction and

monetary relief.

                                             Discussion

       A prisoner may not recover damages in a § 1983 suit where the judgment would

necessarily imply the invalidity of his conviction, continued imprisonment or sentence unless the

conviction or sentence is reversed, expunged or called into question by issuance of a writ of

habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore, 46 F.3d



                                                 -3-
43, 45 (8th Cir. 1995); see also Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying rule in§

1983 suit seeking declaratory relief). Plaintiff has admitted that he was guilty of felony child

abuse by pleading guilty to the charges against him. He has not brought any post-conviction

proceedings to overturn his conviction at this time. Thus, insinuating at this time in a § 1983

lawsuit that he was wrongly arrested or that the statements against him were false would

necessarily imply the invalidity of the crime for which he has pled guilty. As such, Heck bars

plaintiffs Fourth Amendment claims, as well as his First Amendment claims that he was

properly disciplining his child and should have access to his children at this time when he has

been convicted of felony child abuse of one of those children. Plaintiffs lawsuit is subject to

dismissal under Heck.

       Plaintiffs policy and custom claims against Cape Girardeau County, as well as plaintiffs

conspiracy claims against the named defendants, are simply conclusory and do not state a claim

for relief. Frey v. City of Herculaneum, 44 F .3d 667, 671 (8th Cir. 1995).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff must pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original
         . I
procee d mg.



1
 After payment of the initial partial filing fee, the prisoner is required to make monthly payments

                                                -4-
       IT IS FURTHER ORDERED that this action is subject to dismissal pursuant to Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this   5/14-day ofNovember, 2018.




                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




of 20 percent of the preceding month's income credited to the prisoner's account. The agency
having custody of the prisoner will deduct the payments and forward them to the Court each time
the amount in the account exceeds $10. 28 U.S.C. § 1915(b)(2).

                                             -5-
